Citation Nr: 0634351	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for service-connected 
superficial perivascular dermatitis, both arms.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims.  Such development 
would ensure that his due process rights, including those 
associated with VA's duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  

The veteran served on active duty from November 1976 to 
November 1980 and from November 1985 to January 1992.  See DD 
214s.  He served in Saudi Arabia during the Persian Gulf War 
between January 28, 1991 and March 28, 1991.  See DA Form 
330.  He contends that he suffers from PTSD as a result of 
several traumatic experiences that occurred during his second 
tour of duty.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran was denied service connection for PTSD on the 
basis that there was no confirmed diagnosis of PTSD, no 
verifiable in-service stressor, and no link between any 
stressor and current symptoms.  See April 2003 rating 
decision.  Subsequent to the issuance of that rating 
decision, the veteran submitted several statements in which 
he described his stressors.  He also attached pictures and 
newspaper articles in support of his claim.  See undated 
statements in support of claim resubmitted in conjunction 
with May 2003 notice of disagreement (NOD).  In addition, 
several treatment records from the VA Medical Center (VAMC) 
in Lake City contain assessments of PTSD.  See e.g., December 
2003 and March 2004 psychiatry notes.  

The traumatic events as described by the veteran include the 
death of a paratrooper during a demonstration before the 
veteran's Airborne Jump School began at Fort Benning, Georgia 
in 1985; a scud missile attack on Dhahran Air Base in January 
1991 that left many wounded and dead soldiers; driving over 
six miles on the highway coming out of Kuwait City that was 
littered with vehicle and human remains; witnessing the 
aftermath of villages wiped out after B-52 attacks in Raffa; 
and witnessing the rolling over of a five ton truck that was 
speeding, which killed an officer, a sergeant, and five 
enlisted soldiers.  See PTSD attachment; handwritten 
statement in support of claim; June 2006 hearing transcript.  

Although the veteran has provided detailed information 
regarding his claimed stressors, the RO has not fulfilled the 
duty to assist by requesting verification of the claimed 
stressors from appropriate sources.  This effort is 
particularly important given the diagnosis of PTSD rendered 
without corroboration of the alleged PTSD stressors and the 
absence of evidence that the veteran participated in combat.  
See 38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The veteran also contends that his service-connected 
superficial perivascular dermatitis, both arms, has gotten 
worse.  He testified that he receives all his dermatological 
treatment at the VA, but acknowledged that his condition was 
inactive during most visits and that he was often unable to 
seek immediate treatment during an exacerbation because of 
work.  The veteran testified to receiving emergency room 
treatment in August 2005 at the VAMC in Gainesville.  See 
June 2006 hearing transcript.  A review of the VAMC treatment 
records corroborates the veteran's testimony, as there is an 
August 2005 nursing urgent care note of record.  This record 
indicates that the veteran was complaining of bilateral upper 
extremity recurring rash with itching and that a dermatology 
consult was placed.  Further review of the records reveals 
that the veteran was scheduled for a November 7, 2005 
dermatology consult; there is no record of this consult and 
no indication that it was cancelled.  The RO should attempt 
to obtain this record.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAMC in Gainesville 
since January 2006.  

2.  Obtain the veteran's treatment 
records from the VAMC in Lake City since 
March 2005. 

3.  Obtain the veteran's complete 
dermatology treatment records, in 
particular the November 2005 consult.  If 
the consult was cancelled, document that 
fact in the record.  

4.  Obtain verification of the veteran's 
claimed stressors as described during his 
June 2006 hearing and in his undated PTSD 
attachment and handwritten statement, 
from appropriate sources.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If a stressor cannot be 
verified due to insufficient information, 
document that fact in the record.  

5.  If any of the claimed stressors are 
verified, provide the veteran a VA 
psychiatric examination to determine: (a) 
whether his psychiatric symptoms meet the 
criteria for a diagnosis of PTSD, and (b) 
if so, whether the verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
